  4:20-cv-03073-JMG-CRZ Doc # 20 Filed: 12/31/20 Page 1 of 2 - Page ID # 92




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

NEW YORK LIFE INSURANCE
COMPANY,

                Plaintiff,

vs.
                                                        4:20-CV-3073
ANNE VALGORA,

                Defendant and                              ORDER
                crossclaim defendant,

and

SHIRLEY OLSON, as Personal
Representative of the Estate of
Steven Olson,

                Defendant and
                crossclaimant.


      This matter is before the Court on the Magistrate Judge's findings and
recommendation (filing 18) recommending that the plaintiff, having
interpleaded disputed funds with the Court, be dismissed from this action, and
that the case be administratively closed pending resolution of state court
proceedings. No party has objected to the findings and recommendation.
      28 U.S.C. § 636(b)(1) provides for de novo review only when a party
objected to the magistrate's findings or recommendations. See Peretz v. United
States, 501 U.S. 923, 939 (1991). The failure to file an objection eliminates not
only the need for de novo review, but any review by the Court. Thomas v. Arn,
474 U.S. 140, 149-51 (1985); United States v. Wise, 588 F.3d 531, 537 n.5 (8th
  4:20-cv-03073-JMG-CRZ Doc # 20 Filed: 12/31/20 Page 2 of 2 - Page ID # 93




Cir. 2009), see Daley v. Marriott Int'l, Inc., 415 F.3d 889, 893 (8th Cir. 2005).
Accordingly, the Court will adopt the findings and recommendation.


      IT IS ORDERED:


      1.    The Magistrate Judge's findings and recommendation (filing
            18) are adopted.


      2.    New York Life Insurance Company is terminated as a party
            to this case.


      3.    This case is administratively closed pending resolution of
            State v. Anne M. Valgora, Case No. CR 19-651, in the District
            Court of Sarpy County, Nebraska.


      4.    Counsel for Valgora is directed to report to the Court every
            6 months regarding the status of the state court proceedings.


      5.    The Clerk of the Court shall set an initial status report
            deadline of July 1, 2021.


      Dated this 31st day of December, 2020.


                                              BY THE COURT:



                                              John M. Gerrard
                                              Chief United States District Judge




                                        -2-
